Citation Nr: 1001975	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
June 29, 2009, for service-connected eczema.

2.  Entitlement to an initial disability rating in excess of 
10 percent from June 29, 2009, for service-connected eczema.

3.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to April 1987 
and from January 1991 to March 1991.  The Board notes that 
these are the only two period of active service that have 
been verified by the RO and the accompanying Defense 
Department Forms (DD Form) 214 are associated with the claims 
file.  However, it appears that the Veteran had an additional 
period of active duty as shown by the DD Form 214 for the 
active duty period from May 1983 through April 1987 because 
that form notes that the Veteran had total prior active 
service of three years, nine months and five days, and notes 
the Veteran's "Continuous Active Military Service Date" as 
beginning August 22, 1979.  This "prior period" of active 
duty is relevant to the claim for service connection for a 
right foot disability.  The service medical records relevant 
to this period of active duty are in the claims file.  
Therefore, the Board finds that the verification of this 
period is adequate for the Board to render a decision on the 
right foot claim.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for a 
right foot disability and granted service connection for 
eczema and assigned a noncompensable rating.  Subsequently, 
in a July 2009 rating decision the RO assigned a 10 percent 
rating from June 29, 2009, for service-connected eczema.  The 
Veteran is appealing for a higher rating for both time 
periods.

In his March 2005 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board.  The Board hearing was scheduled, but the Veteran 
failed to report as scheduled.  There are no other hearing 
requests of record, so the Board deems his request for a 
hearing withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

In April 2008 the Board remanded the case for further 
development which has been completed, permitting a decision 
to be rendered on the substance of the appeal.  Specifically, 
the Veteran was furnished with notice that substantially 
complies with the Veterans Claims Assistance Act (VCAA), and 
was provided with VA examinations for his disabilities on 
appeal.   Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in the Veteran's favor, 
service-connected eczema affected at least 5 percent, but 
less than 20 percent, of his entire body throughout the 
entire pendency of the appeal period including prior to June 
29, 2009.

3.  Service-connected eczema has not been shown to have 
affected 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas at any time during the appeal 
period.

4.  Service-connected eczema has not been shown to have 
required systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, at any time during the appeal 
period.  

5.  The Veteran's right foot disability has been shown to be 
etiologically related to active service.   


CONCLUSIONS OF LAW

1.  Prior to June 29, 2009, the criteria for a compensable 
rating of 10 percent, but not higher, for eczema have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.118, Diagnostic Code 7806 (2008). 

2.  The criteria for an increased disability rating in excess 
of 10 percent for eczema have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7806 (2008).  
3.  A right foot disability, most recently diagnosed as a 
chronic right foot sprain, was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2009).  Specifically, VA must notify the claimant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that the post-remand May 2008 notice letter 
substantially complies with the VCAA notice requirements.  
The May 2008 letter informed the claimant of what evidence 
was required to substantiate the claim and of the claimant's 
and VA's respective duties for obtaining evidence.  The 
Veteran was asked to submit evidence and/or information in 
his possession to the RO.  Additionally, the May 2008 letter 
informed the claimant of the laws and regulations governing 
disability ratings and effective dates as required under 
Dingess, supra.  Further, following the May 2008 letter the 
Veteran's claim was readjudicated in the August 2009 
supplemental statement of the case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and 
identified private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.

VA examinations with respect to the issues on appeal were 
obtained in August 2004 and June 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the August 2004 VA examination was inadequate for rating 
purposes with regard to the appeal of the initial rating 
assigned for eczema.  However, the Board has granted a 
compensable rating of 10 percent for the entire appeal period 
based on the findings on the June 2009 VA examination which 
were adequate for rating purposes rather than assigning a 
staged rating, as the RO did, from the date of the June 2009 
VA examination.  Fenderson v. West, 12 Vet. App. 119 (1999).  
All other VA examinations obtained in this case are adequate, 
as they are predicated on a review of the claims file and all 
pertinent evidence of record, and fully address the rating 
criteria that are relevant to rating the disability in this 
case and provide a complete rationale for the opinions 
stated.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4). 


Law and Analysis

I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings for each distinct time period.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

At the onset the Board notes that, while the claim was 
pending on appeal, the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were revised effective October 
23, 2008.  See 73 Fed. Reg. 54, 710 (Sept. 23, 2008).  
However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54, 710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.   

In this case, the Veteran's eczema has been evaluated as 
noncompensable prior to June 29, 2009, and thereafter as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7806.  Under Diagnostic Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  In the alternative, 
a disability rating may be warranted under Diagnostic Code 
7800 for disfigurement of the head, face, or neck; or under 
Diagnostic Codes 7801-7805 for scars, depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.

With regard to the criteria under Diagnostic Code 7806 for 
eczema, the Veteran was afforded a VA examination in August 
2004.  He reported that prior to his tour in the Persian Gulf 
he experienced intermittent eczema on his neck after wearing 
jewelry which usually resolved after two days after the 
jewelry was removed, but that since his return from the 
Middle East his eczema had gotten worse.  The Veteran also 
reported that he often used hydrocortisone cream 1 to 2 
percent on his neck on a daily basis and that he constantly 
had eczema on his chest and abdominal wall.  Upon 
examination, the examiner noted an eczematous lesion with 
erythematous papular patch on the Veteran's left upper chest 
wall which was approximately 4.0 x 2.0 inches.  
Hyperpigmented lesions under the left breast bilaterally were 
3.0 x 3.0 inches on the left and 0.5 x 3.0 inches on the 
right, respectively.  A 0.5 centimeter circular lesion which 
was just beginning on the right chest wall.  The examiner 
noted hyperpigmented lesions on the Veteran's shins 
bilaterally which the Veteran stated were from his eczema 
appearing there for the first time approximately four months 
before the examination.  The diagnosis was eczema of the 
anterior chest wall.  

The Board notes that, unfortunately, the August 2004 
examiner, while taking measurements of some of the lesions on 
the Veteran's body, did not adequately address the rating 
criteria in the examination report.  This was so perhaps 
because it was an examination conducted in conjunction with 
the Veteran's claim for service connection for eczema, as the 
examiner was careful to render an opinion favorable to that 
claim as to the relationship of the Veteran's eczema to 
active service, rather than conducted in conjunction with a 
claim for an increased rating.  However, regardless as to why 
it occurred, the Board notes that the examiner did not 
specifically comment on the percentage of the Veteran's body 
that was affected by eczema and such a percentage is part of 
the criteria for rating the disorder under Diagnostic Code 
7806.

In March 2005, the RO received the report of a doctor, J. W. 
W., M.D., of a private dermatology clinic, pertaining to an 
examination conducted in December 2004.  This doctor 
indicated that the Veteran developed eczema at nineteen and 
that he had treated it with hydrocortisone and more recently 
with 2.5 hydrocortisone which always worked.  Upon 
examination, Dr. J.W. noted some "persisting areas" 
including postinflammatory hyperpigmentation on the left 
hemithorax anteriorly and an area of erythema and scaling on 
the right with no oozing.  Dr. J.W. also noted active 
inflammation on the Veteran's shins and some postinflammatory 
pigment changes on his neck.  Dr. J.W. also stated that the 
Veteran's skin is "very, very dry."  Dr. J.W. prescribed 
triamcinolone in an ointment base.  However, as was the case 
with the August 2004 VA examination report, this examiner did 
not specifically comment on the percentage of the Veteran's 
body that was affected by eczema.

However, the Board notes that neither report, the VA report 
or the private report, indicated that the use of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs had ever been required to treat the eczema.  In this 
regard, the Board notes that corticosteroids are called 
"systemic" if taken by mouth or given by injection as 
opposed to topical corticosteroids which are applied to the 
skin.  See New Zealand Dermatological Society Incorporated, 
http://dermnetnz.org/treatments/systemic-steroids.html.  
Here, both examiners referred to treatment of the skin 
condition only with topical "creams" or "ointments".

At a subsequent VA examination in June 2009, the examiner 
specifically noted that treatment had consisted of topical 
corticosteroids only and that the Veteran had "not used 
systemic therapies of any type" for treatment of his skin 
disorder.  On examination, the examiner noted patches of 
eczema on the Veteran's neck, back, and on both of his legs.  
The examiner opined that the Veteran suffered from nummular 
eczema on 5 percent of his body surface area (BSA).  The 
examiner also noted that, if the Veteran were wearing shorts, 
4 percent of his body would show eczema; if he were wearing 
long pants, only a small patch on the neck would be exposed, 
less than 1 percent of the total body.

After reviewing the evidence of record under the rating 
criteria, the Board finds that the Veteran is entitled to an 
initial disability evaluation of 10 percent for his service-
connected eczema, but no higher, throughout the pendency of 
his appeal.  Fenderson, 12 Vet. App. at 126.  Although the 
August 2004 VA examination report and the December 2004 
private dermatological report were more contemporaneous with 
the January 2004 claim for service connection for eczema, 
they did not provide specific information about the 
percentage of the Veteran's body that was affected by the 
eczema.  However, when this information was provided in the 
January 2009 VA examination report, it showed that the 
requirements for a 10 percent rating, but not higher, were 
met under Diagnostic Code 7806.  The Board notes that all 
three examiners noted eczema/inflammation on the Veteran's 
legs, whereas the August 2004 examiner and private examiner 
noted additional patches of eczema and postinflammatory 
hyperpigmentation on the Veteran's chest, and the June 2009 
examiner and private examiner noted an additional patch of 
eczema and postinflammatory pigment change on the Veteran's 
neck.  Because the early examination reports in 2004 were 
inadequate for rating purposes but the January 2009 report 
showed nummular eczema on 5 percent of his body surface area 
(BSA), thereby warranting a 10 percent rating, the Board will 
resolve all doubt in favor of the Veteran and find that the 
Veteran is entitled to an initial disability rating of 10 
percent throughout the appeal period.  38 U.S.C.A. § 5107(b) 
(West 2002).

However, the Board also finds that the criteria for an 
initial disability rating in excess of 10 percent have not 
been met.  There is no evidence in the record that the 
Veteran's eczema affects at least 20 percent of the Veteran's 
body or at least 20 percent of the exposed areas affected, or 
that the Veteran requires systemic therapy or treatment by 
immunosuppressive medication for six weeks or more during a 
12 month period of time, as required under the rating 
criteria.  Likewise there is no evidence regarding any 
associated scarring or disfigurement to merit a compensable 
disability rating under any criteria under other diagnostic 
codes pertaining to the skin.  Thus, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for an initial disability evaluation in excess of 10 percent 
for his service-connected eczema.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 
7800-7806.

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008), aff'd, 572 
F.3d 1366 (2009).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran maintains that his current right foot disability 
is related to right foot injuries that he incurred in service 
that are documented in his service treatment records.  
Service treatment records indicate that the Veteran suffered 
a right foot sprain in January 1980 as a result of playing 
basketball.  An x-ray of the right foot was negative.  A 
February 1980 service treatment records indicates that the 
Veteran presented with complaints of injury to his "left" 
foot as a result of playing basketball; however, the Board 
notes that this treatment record is handwritten and, although 
the handwriting regarding the Veteran's complaints notes what 
appears to be the "left" foot, the rest of the record 
clearly notes the "right" foot.  Upon examination, it was 
noted that the Veteran's right ankle had signs of edema.  The 
assessment was a right ankle sprain.  A July 1981 treatment 
note indicates that a portion of the Veteran's right big toe 
toenail was removed as a result of the Veteran stubbing his 
toe.  A May1983 service treatment record notes an avulsion 
fracture was sustained to the Veteran's left talus.  The 
Veteran was placed in a cast and provided crutches.  The 
Board notes that subsequent Reports of Medical examinations 
refer to prior fractures of either the Veteran's left or 
right foot.  See Report of Medical Examinations dated in 
December 1985 (noting a prior left foot fracture) and May 
1989 (noting a prior right foot fracture).  

The Board also notes that an April 1998 private treatment 
note from Dr. L.P. indicates that the Veteran complained of 
right foot pain and referenced a previous fracture in 1984.

On an August 2004 VA examination, the Veteran complained of a 
right foot injury in 1983.  He gave a history of a fracture 
and stated that it had been painful ever since and that it 
brought tears to his eyes after a day of walking at work.  He 
stated that the pain had gotten much worse over the years.  
Examination of the right foot revealed pain to palpation 
along the lateral and medial edges of the foot.  There was no 
pain to palpation of the left foot.  The diagnosis was right 
foot strain.

The Veteran was afforded a VA examination in June 2009.  The 
examiner noted the Veteran's complaints of a current right 
foot pain and his history of injury to his right foot while 
in service.  Specifically, the Veteran alleged that he broke 
his right foot while playing basketball and was placed in a 
cast.  The Veteran also contended that the cast was cut off 
early so he could be transferred to Sicily for a temporary 
duty position where he sustained a minor twisting injury to 
his foot and was placed on crutches.  

Upon examination, the examiner noted that the Veteran's gait 
was non-antalgic, that he did not use assistive devices, but 
did use orthotics and cushioned shoes and found that there 
was excessive wear over the lateral soles of the Veteran's 
shoes.  The examiner also noted that there were no foot 
deformities, calluses, instability, swelling, erythema or 
calor, but that there was tenderness to palpation over the 
posterolateral aspect of the right foot.  The examiner also 
noted that an x-ray indicated degenerative changes in the 
Veteran's right foot.  The examiner diagnosed the Veteran 
with "[c]hronic right foot strain with early arthritis of 
the first metatarsophalengeal (MTP) joint" and opined that 
the Veteran's "detailed right foot condition is at least as 
likely as not due to or the result of the service related 
right foot sprain."

Although the Veteran has at times provided a history of a 
"fracture" to the right foot in service, whereas the 
service treatment records show that the "fracture" was to 
the left foot and that the right foot was "sprained", the 
June 2009 VA examiner had the claims file available for 
review and showed in the report an awareness that the 
fracture was to the "left talus" and that the "sprain" in 
service involved the right foot, regardless of the history 
the Veteran provided as he recalled it.  Following review of 
the service treatment records and an examination of the 
Veteran, the examiner rendered an opinion which connected the 
Veteran's current chronic right foot strain to the "sprain" 
of the right foot in service.  The rationale for the 
examiner's opinion was that the Veteran had a documented 
right foot sprain in service and no underlying right foot 
pathology when he enlisted.  The examiner also noted that the 
Veteran was complaining of right foot pain at that time of 
the August 2004 VA examination and was thought at that time 
to have a chronic right foot strain.

As a result of the opinion of the June 2009 VA examiner, 
which is consistent with the findings shown in the service 
treatment records, the Board finds that the Veteran has a 
current chronic right foot strain that is directly related to 
an in-service injury of the right foot, thereby warranting 
service connection for chronic right foot strain with early 
arthritis of the first metatarsophalangeal (MTP) joint.  
38 U.S.C.A. §§ 1110 ,1131; 38 C.F.R. § 3.303.




ORDER

Entitlement to an initial compensable rating of 10 percent, 
but not higher, prior to June 29, 2009, for service-connected 
eczema is granted.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected eczema is denied.

Entitlement to service connection for chronic right foot 
strain with early arthritis of the first metatarsophalangeal 
(MTP) joint is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


